DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 9/20/22 , are acknowledged.
	Claims 23, 26, 29 have been amended.
	Claims 23-39 are pending and are under examination.
Claim 28 is  withdrawn from further consideration pursuant to 37 CFR 1.14209 as being drawn to a nonelected invention
Claims 23-27 and 29-39 are under examination.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claim 23-27, 29-36, and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0166307,  in view of Bashuda et al., 2005 (of record),  Koyoma, et al., 2009 (of record), US 20100150886 (of record), US 9,801,911 (of record), and Kamath et al., 2001.
The ‘307 publication teaches a method of suppressing rejection of an organ or tissue transplant in a recipient comprising taking a sample of T cells (i.e. without Treg isolation) from the recipient, taking a sample of alloantigen from a donor that is the source of the organ or tissue being transplanted, exposing the sample of T cells to the sample of alloantigen in the presence of an antibody directed against CD80 or CD86 to generate a population of regulatory T cells, and administering to the recipient said population of regulatory T cells (see claim 79, in particular).  The ‘307 publication teaches a human recipient and donor (see claim 81, in particular).  The ‘307 publication teaches that the invention can be used in suppressing rejection of allogeneic organs of any type, and specifically mentions that transplantation can be performed for kidney, heart, liver or pancreas (see page 1 and 4, in particular). The ‘307 publication teaches that the alloantigen can be cells isolated from peripheral blood of the donor (see page 5, in particular).  The ‘307 publication teaches that the regulatory T cells are CD4+CD25+ and that the Treg can be administered before or after transplantation (see page 5, in particular). The ‘307 publication teaches an 8 day culture with the antibodies and alloantigen (see page 6, in particular). The ‘307 publication teaches treating with additional immunosuppression as an adjunctive therapy, such as by giving an immunosuppressive agent such as rapamycin (see pages 5, in particular). Although the ‘307 publication does not explicitly disclose using both anti-CD80 and CD86, peripheral blood as the source of the recipient T cells or performing a restimulation, it would be obvious to do so based on the teachings of Bashuda et al., and Koybashi et al.
 In particular, Bashuda et al. teach an ex vivo method for generating a population of anergic/regulatory T cells for use in treating transplant rejection comprising culturing recipient T cells (i.e. without Treg isolation) in the presence of allogeneic donor cells and with antibodies that bind to and block CD80 and CD86 (see page 1897 and 1901, in particular).  Bashuda teach that the combination of anti-CD80 and anti-CD86 is advantageous as compared to only anti-CD80 or anti-CD86, and results in longer, and indefinite survival of transplant recipients (see page 1897, in particular). Bashuda et al. teach culturing the recipient T cells with recipient serum (i.e. autologous serum, see page 1901, in particular). Bashuda et al. further teach administering cyclosporine A to the recipients until day 13, and teach that the transplants are retained after cessation of cyclosporine (i.e. discontinuing in at most 90 days or within 90 days, see page 1898, 1901, in particular).  Bashuda teach culturing the T cells with the allogeneic donor cells and antibodies for 6 days, collecting viable cells, and re-stimulating the cells with the same number of irradiated donor splenocytes in the presence of anti-CD80/CD86 for an additional 6 days  (i.e. a “newly prepared” sample, See page 1901, in particular). Bashuda et al. teach washing the cells 3 times and culturing in an antibody free environment for 1 day before administration (i.e. removing the antibodies, see page 1901, in particular).  Bashuda et al. teach administration of the T cells 13 days after  transplantation. Bashuda et al. teach that the source of the cultured autologous cells for the recipient regulatory T cells was provided from the spleen or PBMC (i.e. cells without Treg purification), and that it is possible to also obtain sufficient regulatory T cells from peripheral blood for rejection treatment in humans.  See also Koyama et al. which teaches infusion of alloantigen specific regulatory T cells generated by co-culture of recipient and donor PBMC (i.e. without Treg isolation) in the presence of anti-CD80 and anti-CD86 for suppressing transplant rejection in a human subject. Koyama et al. teach that the transplant patients are given CYA, MMF, and MP as immunosuppressant as preconditioning to the cell therapy and were weaned off the immunosuppressant in the final status. 
Thus, it would be obvious to apply the culture conditions of Bashuda and Koyama et al., to the method of the ‘307 publication. The ordinary artisan would be motivated to use both anti-CD80 and CD86 as well as performing a restimulation, as taught by Bashuda et al., in the method of treating transplant rejection of the ‘307 publication.  The ordinary artisan would be motivated to do so with a reasonable expectation of success, since Bashuda teaches that doing so is effective to generate Treg that can suppress transplant rejection, and that using a combination of anti-CD80 and anti-CD86 is more effective than anti-CD80 or anti-CD86 alone for inducing prolonged and indefinite transplant survival. Furthermore, it would be obvious to use PBMC or peripheral blood T cells (i.e. a sample of PBMC without Treg purification) as a convenient source of recipient T cells with a reasonable expectation of success, as taught by both Bashuda and Koyoma.  Furthermore, the ordinary artisan would be motivated to further administer cyclosporin CYA, MMF, MP, as taught by Bashuda and Koyama, as the immunosuppressant in the method of the ‘307 publication since they teach that doing so can enhance transplant survival. Furthermore, optimizing the culture to 7 days would also be routine and well within the purview of the ordinary artisan based on the teachings of the cited references. For example, the ‘307 publication teaches an 8 day culture, while Bashuda teaches a 6 day culture, thus rendering obvious time periods between 6 and 8 days, such as a 7 day culture. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Thus, together the references teach the claimed method, except they do not explicitly teach the use of autologous plasma, the claimed cell dosages, or a patient with cirrhosis. 
The ‘911 patent teaches the use of recipient derived, alloantigen stimulated Tregs for treating organ transplant rejection, including for use in liver transplant recipients (see columns 2-3, in particular).  The ‘911 patent teaches effective doses of the Tregs can range from 107 to 1011 (See column 2, in particular). The ‘911 patent exemplifies the use of autologous donor reactive Treg therapy for treating liver transplant recipients, and that the Tregs are suitable for inducing or maintaining tolerance of the liver transplant.  The ‘911 patent teaches that treated patients are selected using MELD score criteria as taught by Kamath et al., and that patients can include those with limited severity of liver disease and portal hypertension and/or hypersplenism, and that optionally, only patients with Tregs present in PBMC at greater than 10/ul are selected (see column 11).  Kamath teaches that MELD scoring system determines candidate patients for liver transplantation having cirrhosis of various etiologies. The ‘911 patent teaches that Tregs are produced from recipient derived PBMC that are obtained by leukapheresis (see column 11, in particular). 
The ‘886 publication teaches lymphocytes can be cultured in serum or plasma and that autologous serum or plasma is preferable from the viewpoint of safety (see paragraph 55, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use recipient plasma or serum in the cell cultures,  since they are art recognized equivalents for lymphocyte culture that can be substituted for each other with predictable results.  Furthermore, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  Additionally, optimizing the dose of the regulatory T cell populations would be routine, and the doses recited in the present claims are well within the purview of the ordinary artisan, as taught by the ‘911 patent. 
Regarding the claimed limitation of treating liver transplant recipients with cirrhosis, it is noted that the ‘307 publication and the ‘911 patent both teach that autologous Tregs can be used for treatment of liver transplant recipients. Likewise, the ‘911 patent teaches selecting patient with various clinical parameters using the system of Kamath, which is a scoring system that determines candidate patients for liver transplantation having cirrhosis of various etiologies. Thus, it would be obvious, based on the teachings of the cited references, that Treg administration could be performed in patient with cirrhosis in need of  a liver transplant recipient.  
Applicant’s arguments filed 9/20/22, have been fully considered, but they are not persuasive.
Applicant argues that a person having ordinary skill in the art would not reasonably have expected successfully to apply the present method to living donor liver transplantation because obtaining the number of PBMC required to generate Tregs would have been contraindicated for a liver transplant recipient.  Applicant cites the previously filed declaration of Dr. Uchida as evidence, as well as references of Albornoz, Violi, Bandi, Liu, Rodriquez, Litjens, Marks, and Hirakawa, Matos, and O’Keefe, to demonstrate that PBMC collection from liver transplant recipients was contraindicated due to reduced platelets and known lymphocytopenia. Applicant argues that the ‘307 publication only mentions liver among many other organs to be transplanted.  Applicant also argues that the ‘911 patent using isolated Tregs, while the present claims exclude isolating Tregs. 
The Uchida declaration states that substantial PBMC collection from a liver transplant recipient would be detrimental to the patient, and a person having ordinary skill in the art would not have expected successfully even to attempt collection of sufficient T cell numbers for ex-vivo Treg induction due to increased bleeding risk that characterizes liver diseases.  The declaration cites references such as Albornoz, Violi, Bandi, Liu and Rodriquez which teach that cirrhosis patients present with reduced platelets. 
The references do not establish that blood collection could not be performed in liver transplant recipients, and in fact, the references describe blood collection from the patients as part of the evaluation of clinical parameters.  Furthermore, the ‘307 publication teaches that transplantation is the treatment of choice for liver organ failure and that the invention can be used in suppressing the rejection of allogenic organs of any type.  Additionally, the ‘911 patent specifically exemplifies the use of autologous donor reactive Tregs as a therapy for treating liver transplant recipients, and that the Tregs are suitable for inducing or maintaining tolerance of the liver transplant.  The ‘911 patent specifically teaches that PBMC from potential transplant recipients can be isolated using leukapheresis and frozen until needed. Thus, the ordinary artisan would have a reasonable expectation of success in performing one or more leukapheresis in a patient in need of liver transplant recipients to store adequate number of PBMC for Treg generation.  The ‘911 patent also provides guidance for obtaining peripheral blood as a source of T cells from liver transplant recipients for Treg induction, specifically citing Kamath for patient selection systems, and Kamath makes clear that patients selected for liver transplant are patients with cirrhosis of various etiologies.  Additionally, the ‘911 patent provides ample guidance for selecting liver transplant patients that could be used as blood donors with a reasonable expectation of success, including selecting those with limited severity of liver disease and portal hypertension and/or hypersplenism.  The reference also teaches that patients with Tregs present in PBMC at greater than 10/ul can be selected. The ordinary artisan would have a reasonable expectation of success based on the teachings of the cited references.
Regarding Applicant’s arguments that the ‘307 publication teaches other types of transplant, in addition to liver, or that the ‘911 patent teaches isolating Tregs, it is noted that references may be relied upon for all that they suggest to the ordinary artisan.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The ‘307 publication, Bashuda and  Koyoma teach using total PBMC or total T cells (i.e. without a step of isolating regulatory T cells) for producing autologous Tregs for transplantation, including liver transplantation. 

Claim 23-27 and 29-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2007/0166307,  Bashuda et al., 2005 (of record), in view of Koyoma, et al., 2009 (of record), US 20100150886 (of record), US 9,801,911, Kamath, 2001, and further in view of Davies et al., April 2012 (of record). 
The combined teachings of the cited references are described above.
Davies et al., teach that an ex-vivo method of alloanergization with costimulatory blockade with anti-CD80/CD86 has applicability to treating transplant rejection by producing ex-vivo recipient PBMC cell populations alloanergized against donor allogenic PBMC to expand allosuppressive Tregs, that the recipient cell population could be reinfused before, during or after solid organ transplantation to reduce donor specific alloreactive and that the resulting cells are CD4+CD25+FoxP3+ Treg cells (see page 2052-2054 and Fig. 4, in particular).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention based on the teachings of Davies et al. that alloanergization in the presence of anti-CD80/CD86, as made obvious above, would result in CD4+CD25+ regulatory T cells that are also FoxP3+.   

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644